Russell, C. J.
1. Under the decision of this court in Schumer v. Register, 12 Ga. App. 743, 746, 747 (78 S. E. 731), a parent is not responsible for the tort of a minor child, if the tort is committed when the child is engaged merely in pleasure and not in the business of the parent. The liability of a parent for the tort of a minor child, under the law of this State, is analogous to the liability of a master for the tort of a servant while employed in the master’s business and in the scope of his employment. Applying the rule of law applicable to the liability of a person for the acts of his servant to the allegations in the present case, and considering such allegations in the light of the holding in Schumer v. Register, supra, as well as of the decision of the Supreme Court in Fielder v. Davison, 139 Ga. 509 (77 S. E. 618), the petition did not set forth a cause of action, and the court erred in overruling the demurrer.

Judgment reversed.


Broyles, J., dissents.

The demurrer was on the grounds that the petition does not set forth a cause of action, and that it is not averred that the alleged tort was committed by the defendant’s command, or in the prosecution and within the scope of his business.
L. L. Brown, for plaintiff in error.
Hatcher & Smith, contra.